Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26, 28-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of copending Application No. 15/924,957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially overlapping subject matter with the same limitations claimed in differing orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-26, 28-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/924,633 (reference application). Although the claims at issue are not identical, they they claim substantially overlapping subject matter with the same limitations claimed in differing orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26, 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  
 Lin (US 2016/0026846) in view of Lin (US 2016/0079001). 
Regarding new claim limitations, the Examiner noes that the claims to bonded do not denote any particular bond and are considered to be met by the combined art below, given the same compositions and adhesive resin. 
Oh teaches forming a coating on a plastic substrate by coating it with graphene and using it for electroplating such as a Ni layer (see abstract). 
The graphene can be single layers or few or multiple layer graphene. 
The polymer can be a (PET) polymer (see abstract), which is a polyethylene based polymer encompassed by the claimed materials. Additionally see below Lin ‘846.
The graphene can be a graphene or graphene oxide (See abstract). The graphene oxide can be reduced to improve conductivity therefore rendering obvious the claimed levels of non-carbon materials or oxides.  
Multiple graphene sheets are deposited onto the polymer in a dispersion per part (a) the metal is electroplated onto the graphene, per part (b). 
The graphene can be a combination of a single to a few layers of graphene rendering obvious the claimed thickness which would be expected by one of ordinary skill to overlap.  
Regarding part C of claims 14 and 15, the metal electroplating of the graphene on a polymer layer is performed at 50 degrees C (see Oh section 5). This is considered a chemical, physical or electrochemical or electrolytically applied process as claimed. 
The polymer is immersed in a metalized bath (See electroplating part 5).
Oh teaches that etching can be used as a treatment to adhere layers or plasma treatment (See Introduction and (4)).  
The etchant can be chromic acid (See introduction). 
Regarding claims to etching and claim 12, 19, the process can be a plasma etched process (See (4)). This process is considered to be less abrasive than chromic acid treatment according to Oh and therefore would be expected to produce the smaller pores as claimed absent a showing to the contrary or it would render the desire for low pore sizing as claimed. The Examiner notes that alternatively the art does not teach pores or openings therefore is considered less than the claimed value as claimed.  
Oh teaches potassium permanganate and acetic acid (acid, KMno4, see experimental section).
The article of Oh is not limited in its use and is capable of use as claimed. Regarding claim 31, the particles or coating can be considered decorating to the extent defined. No patentable distinction or structural difference is seen.   
Oh does not teach conductive additives, the optional resin adhesive or some of the specific materials of the dependent claims.  
Lin (US 2016/0026846) teaches a polymer layer with a graphene layer deposited thereon which can comprise an adhesive resin including the resin claimed (See [0024, 0042] claims). Lin teaches conductive fillers can be deposited in solution with the graphene sheet layer to form a conductive layer (See [0040]). The conductive fillers can be the same claimed by applicant.
Lin (US 2016/0026846) teaches a polymer layer that can comprise a polyethylene or a polyimide wherein a polyimide is preferred because of its flexibility and superior thermal and mechanical properties (see [0039] and figures).
It would have been obvious to one of ordinary skill to provide polyimide as a plastic layer because of its flexibility and superior thermal and mechanical properties (see [0039] and figures).
Lin teaches the conductive layer is no thicker than about 10 micrometers or 100nm to 10 micrometers, within the claimed range or providing an overlapping range that would be obvious to provide (see [0015, 0040]). 
The conductive fillers are less than 100nm thickness (see claims). 
Lin teaches polyfunctional compounds including neopentyl glycol, epoxy or acrylate resin (see claim 10).
Lin teaches the same hardening polyfunctional epoxy monomers such as “diglycerol triglycidyl ether” and “polypropylene glycol diglycidyl ether” (See claims 12).  
The resin may also provide a curable resin as claimed (See claim 11).  
The polymer is the same polymers claimed by applicant (See claims). 
Lin (US 2016/0079001) teaches forming a graphene layer for an electronic device comprising a graphene or graphene oxide can be functionalized (such as a carboxyl or hydroxyl group) or dopes with boron or nitrogen (See [0040, 0055]).  The graphene contains an overlapping percentage of graphene with non-carbon material or elements as claimed that would be obvious to provide. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide conductive filler material, or functionalized or doped graphene in order to enhance conductivity or tailor it to specific conductive devices; providing adhesives as a protective film over the graphene or to adhere the graphene to the polymer layer more effectively.  
It would further have been obvious to provide adhesives or polymer layers known to be useful in the art for forming electrical devices as above substituting known materials for the polymer or adhesive layer to provide for the same purpose; the formation of a polymer/graphene electrical device. 
Regarding the adhesive to graphene ratio claimed, it would have been obvious to provide a particular ratio that optimizes the graphene layers conductivity but provides adhesion and through routine experimentation achieve the claimed ratios such as claims 26-27.  
Regarding new limitations to claim 34, Lin teaches forming a graphene composite including providing functionalization, which would render obvious an oxidizer, and drying or removing liquid [0088, 0092/0093, 0095] to deposit a doped and/or functionalized graphene (See Examples, [0040] Lin 2016-001). 
Regarding new limitations of claim 35, the graphene of Lin 001’ provides multiple layers or sheets that can be bonded by a binder or polymer matrix (See [0024]), or by Van der wall forces [0036, 0047]. It would have been obvious to one of ordinary skill at the time of filing to provide metal salts or bonding to provide an electrode or electrically conductive graphene composite. 
Rejection maintained. 



Claims 1-26, 28-35 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  Lin (US 2016/0026846) in view of Lin (US 2016/0079001), as above, further in view of Jeon (US 2012/0149897)
The above previously cited art such as Oh does not teach the described functionalization.
Jeon (US 2012/0149897) teaches nitrogen doping of graphene using arene groups that is cheaper with higher yield for electrical applications (See figures, abstract and claims particularly claim 2). 
. 








Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive.
Applicant has argued that the primary reference teaches a reduced graphene and therefore teaches away from a graphene oxide. Applicant further contends that this results in a rejection not being maintainable. The Examiner disagrees with this argument and conclusion.
The arguments are levied at the primary reference alone and do not take into account the other references cited. Secondly, the primary reference teaches both graphene and graphene oxide. However, the most compelling reason that the argument is not persuasive is that the scope of the claims does not restrict the invention to just unreduced graphene oxide as insinuated by the argument. The claims can allow for 
Lin (US 2016/0079001) teaches forming a graphene layer for an electronic device comprising a graphene or graphene oxide can be functionalized (such as a carboxyl or hydroxyl group) or dopes with boron or nitrogen (See [0040, 0055]).  The graphene contains an overlapping percentage of graphene with non-carbon material or elements as claimed that would be obvious to provide. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide conductive filler material, or functionalized or doped graphene in order to enhance conductivity or tailor it to specific conductive devices; providing adhesives as a protective film over the graphene or to adhere the graphene to the polymer layer more effectively.  
Regarding new limitations to claim 34, Lin teaches forming a graphene composite including providing functionalization, which would render obvious an oxidizer, and drying or removing liquid [0088, 0092/0093, 0095] to deposit a doped and/or functionalized graphene (See Examples, [0040] Lin 2016-001). 
Regarding new limitations of claim 35, the graphene of Lin 001’ provides multiple layers or sheets that can be bonded by a binder or polymer matrix (See [0024]), or by Van der wall forces [0036, 0047]. It would have been obvious to one of ordinary skill at the time of filing to provide metal salts or bonding to provide an electrode or electrically conductive graphene composite. 
Rejection maintained. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783